GATEiS, J.
(concurring specially). I concur in the view that the judgment and order appealed from must be reversed for the reason that there was nothing in the letter written by' the husband to plaintiff indicative that his affection for plaintiff was at that time alienated. The letter in question is as follows:
“Mobridge, South Dakota, Nov. 13, 14. Dear Emma: I have been waiting long enough to write what I am going to, and hate to -write it at the present time but think it for the best. It isn’t because there is some one else that I am asking this, but because I haven’t been what I would like to have you think I am'. There has been a deal pulled off here that I am getting the blame for, and think that we had better have a separation before anything happens. I don’t mean a divorce as I never expect to get one and don’t ask it, but think that we had better sign papers of separation at once as it will be better all around. I can’t explain at present what this is.. I wish that I could. I will admit that since I had a misunderstanding last fall I have been living a pretty fast life, and regret it very much and if 1 knew then what I do now there would not be anything like this to write, but think that it is too late now to ask you to care for me any more and as' I have found out- what I am up against now, I am sure of it until I can get it straightened out. I have hard times thinking of' what to say as I want to tell you all about it -but can’t at present and only hope that I can prove my innocence and then tell you in person. Well dear I can’t write any more now as this is bad enough and you will never know what it has cost me to have to write it. Please forgive me for some of the things that I have done and if I have a chance I will tell you the whole story. Take good care of the boys and don’t let them think too hard of their father is all I ask. Please let me hear from you once and try and think the best of me if possible. Yours as I used to be, Will.”
It rather shows penitence for his own wrongdoings, and that the estrangement between them whs because of his acts, not hers. His suggestion that there be a separation cannot be attributed *242to any claimed wrongdoing on her part. In other words, there was then no “state of mind.”
Even if there had been a “state of mind,” the evidence of what he told her two weeks later would only have been admissible to show such “state of mind,” not to show who caused it. Elmer v. Fessenden, 151 Mass. 3.59, 24 N. E* 208, 5 E. R. 'A. 734-
If that testimony had been excluded there would have been an entire absence of any testimony connecting" defendants with the claimed “state of mind” of the husband. The admission of such testimony was clearly prejudicial, and for that reason the judgment and'order appealed from should, in my opinion, be reversed.